[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION TO STAY PROCEEDINGS (#119)
The defendant's motion is granted until February 4, 1991 at 9:30 a.m. If by that date, the New Mexico court has both denied the plaintiff's Motion to Dismiss and Motion to Stay the paternity and support issues pending in New Mexico and granted the defendant's Motion for Temporary Support Orders, it is this court's intention to continue the stay of proceedings in this state indefinitely except for the plaintiff's request for counsel fees for her Connecticut attorney. If by February 4, 1991, the New Mexico court either has granted the defendant's Motion to Dismiss and Motion to Stay or denied it and has failed to issue temporary support orders, this court will set a trial date for the plaintiff's Petition for Paternity Proceedings.
So Ordered.
NOVACK, J.